Citation Nr: 1227270	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-36 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus type II (DM), to include as due to exposure to herbicides, and if so, whether the claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchial asthma with chronic pulmonary obstructive disease (COPD), to include as due to exposure to herbicides, and if so, whether the claim should be granted.

3.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 and January 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  


FINDINGS OF FACT

1.  In an unappealed July 2003 rating decision, the RO confirmed and continued a denial of entitlement to service connection for DM, to include as due to exposure to herbicides. 

2.  Evidence received since the July 2003 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for DM.

3.  In an unappealed July 2003 rating decision, the RO confirmed and continued a denial of entitlement to service connection for bronchial asthma with COPD, to include as due to exposure to herbicides.

4.  Evidence received since the July 2003 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for bronchial asthma with COPD.

5.  The Veteran did not service in the Republic of Vietnam and was not exposed to an herbicide agent (to include Agent Orange) during service.

6.  DM was not present until years after service and is not etiologically related to service.

7.  Bronchial asthma with COPD was not present in service and is not etiologically related to active service.

8.  Peripheral neuropathy of the upper or lower extremities was not present in service or manifested until years after service, and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the criteria for reopening the claim for service connection for DM, to include as due to exposure to herbicides, are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  As new and material evidence has been received, the criteria for reopening the claim for service connection for bronchial asthma with COPD, to include as due to exposure to herbicides, are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for DM, to include as due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  The criteria for service connection for bronchial asthma with COPD, to include as due to exposure to herbicides, are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  The criteria for service connection for peripheral neuropathy, to include as due to exposure to herbicides, are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As explained below, the Board has determined that new and material evidence has been submitted to reopen the Veteran's claims for service connection for DM and bronchial asthma with COPD.  Therefore, no further development is required with respect to the claims to reopen.

With respect to the claims for service connection, the record reflects that the Veteran was mailed a letter in June 2006 (prior to the initial adjudication of the claims) advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Service treatment records and all available pertinent post-service medical records have been obtained.  Moreover, as discussed below, the RO had undertaken all indicated development to verify the Veteran's alleged exposure to herbicides in service.

The Board acknowledges that the Veteran has not been afforded a VA examination and that no VA medical opinion has been obtained in response to the Veteran's claims.  The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) .  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case, the Veteran's claims are based on his exposure to herbicides in service.  There is no competent evidence linking any of the claimed disabilities to any incident of service other than herbicide exposure.  As explained below, the Board has determined that the Veteran was not exposed to herbicides in service. Therefore, the medical evidence of record is sufficient to decide the claims and there is no need for a VA examination or opinion.

New and Material Evidence

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Diabetes Mellitus

The Veteran originally filed his claim of entitlement to service connection for DM in February 2003.  In a July 8, 2003, rating decision, the Veteran was denied entitlement to service connection for DM because the evidence did not show that that the disorder was present in service or until years thereafter, and because the evidence failed to show that the Veteran had any active service in Vietnam.  The denial was continued in a subsequent July 30, 2003, rating decisions because the evidence continued to show that the disability was not incurred in or aggravated by active service.  The Veteran did not appeal either of these decisions.  

The Veteran filed a claim to reopen his claim for service connection for DM in January 2006.

Evidence of record at the time of the July 2003 rating decision was as follows: (1) Service treatment records which are negative for complaints or findings related to DM, (2) VA outpatient treatment records showing a diagnosis of DM many years after service (3) Private treatment records showing a diagnosis of DM many years after service.  The evidence of record did not include any clinical opinions linking any DM to the Veteran's active military service and did not demonstrate that the Veteran served in Vietnam or was exposed to herbicides during his service.

The pertinent evidence that has been received since the  July 2003 rating decision includes multiple internet articles discussing Agent Orange exposure outside of Vietnam, to include internet articles maintaining that Agent Orange was used in Panama during the Vietnam era.

The possibility of the Veteran being exposed to herbicides during his time in Panama was an element of entitlement to service connection that the RO found was not met in its July 2003 rating decisions. The Board finds that the multiple internet articles regarding potential herbicide use outside of Vietnam are new and material as they relate to a previously unestablished element of entitlement to service connection-namely, it supports the possibility of the Veteran being exposed to herbicides despite not having set foot in Vietnam during his service.  Accordingly, this evidence is sufficient to reopen the previously denied claim for service connection for DM, to include as due to herbicide exposure.

Asthma with COPD

In a December 1996 rating decision, the RO denied entitlement to service connection for bronchial asthma with COPD based on a finding the Veteran had not presented evidence of a well-grounded claim; the Veteran did not appeal.

In February 2003, the Veteran filed a claim to reopen the claim of entitlement to service connection for asthma with COPD.  In a July 8, 2003, rating decision, the
RO confirmed and continued the denial of service connection for asthma with COPD as there was no evidence that the Veteran's asthma with COPD was incurred or aggravated while he was on active duty.  A July 20, 2003, rating decision confirmed and continued the denial of service connection for asthma with COPD as there was no evidence that the Veteran's asthma with COPD was incurred or aggravated while he was on active duty.

The Veteran did not appeal either of these decisions.  

The Veteran filed a claim to reopen his claim for service connection for asthma with COPD in January 2006.

Evidence of record at the time of the July 2003 rating decisions was as follows: (1) Service treatment records which were negative for complaints or findings related to asthma, (2) VA outpatient treatment records showing a diagnosis of asthma with COPD many years after service (3) Private treatment records showing a diagnosis of asthma many years after service.  The evidence of record did not include any clinical opinions linking any asthma with COPD to the Veteran's active military service and did not demonstrate that the Veteran served in Vietnam or was exposed to herbicides during his service.

The pertinent evidence that has been received since the RO's July 2003 rating decision includes multiple internet articles discussing Agent Orange exposure outside of Vietnam, to include internet articles maintaining that Agent Orange was used in Panama during the Vietnam era.  Additionally, in a June 2008 letter, a VA Medical Center (VAMC) physician noted that there was a link between herbicides and the development of asthma.  The physician opined that he would "strongly take into consideration" herbicide agents as a possible trigger leading to the Veteran's asthma.

A medical opinion finding the Veteran's asthma was related to the Veteran's service was an element of entitlement to service connection that the RO in July 2003 found was not met. The Board finds that the June 2008 nexus opinion is new and material as it relates to a previously unestablished element of entitlement to service connection-namely, it supports the presence of asthma being related to the Veteran's service if herbicide exposure occurred.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for asthma with COPD disability. 

Service Connection

Legal Criteria

Service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war and manifests diabetes mellitus to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
 
Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a) (6) (iii), 3.313(a). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; Type II diabetes; Non-Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers; prostate cancer; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; malignant ganglioneuroma; and amyotrophic lateral sclerosis (ALS).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e), 3.313, 3.318.

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran claims that his current peripheral neuropathy, type II diabetes and asthma with COPD are a result of herbicide exposure during his active service.  While the Veteran concedes that he did not set foot in Vietnam, he maintains that he was exposed to herbicides while serving in Panama in the Panama Canal Zone as he recalled the herbicides being, "sprayed like rain coming down on me."

The Veteran's service personnel records show that he served in the U.S. Army from February 1966 to December 1967.  There is no evidence that he ever disembarked and set foot on land in Vietnam.

The Veteran's service treatment records, including his September 1967 service separation physical examination report, are silent for any complaints, findings, treatment, or diagnoses of Type II diabetes mellitus or peripheral neuropathy. 

An X-ray study in connection with the September 1967 separation examination disclosed a questionable left lower lobe (LLL) infiltrate with questionable active disease versus an unresolved old pneumonia.  A repeat X-ray study was suggested. It was noted that the Veteran did not have a history of asthma.

An October 1967 X-ray study disclosed streaky densities at the left base which were possibly prominent vascular markings or possibly sequelae of previous disease.  The radiologist noted that no definite active disease was noted.

In a May 1971 Medical Report for his employer, the Veteran presented with no complaints regarding asthma or breathing difficulties.  He noted sinus problems but specifically did not indicate that he had difficulty breathing.

An April 1973 private treatment note indicates that the Veteran had been coughing and had a cold for 2 months.  The impression was bronchitis.

In August 1974, the Veteran presented with difficulty breathing.  It was noted that he had experienced asthmatic attacks every 3 to 4 days.

A May 1979 private treatment note indicates that the Veteran had reported having bronchial asthma for the past 2 years.

A May 1982 record notes that the Veteran had a history of bronchial asthma.  There was no history of diabetes.

A May 1983 treatment note indicates that the Veteran was admitted to the hospital because of his newly diagnosed DM.

A January 1989 private treatment note indicates that the Veteran had poorly controlled DM and asthma which was currently stable.  It was also noted that the Veteran was a cigarette smoker.

A November 1990 treatment note provides diagnoses of Type II DM and asthma by history.

A January 1991 X-ray study demonstrated a normal chest.  The lungs were clear without infiltrates or evidence of congestive heart failure.

A July 1991 chest X-ray examination demonstrated no evidence of active pulmonary disease or cardiomegaly.

October 1991 chest X-rays revealed no evidence of active chest disease.

A January 1992 treatment note shows a diagnosis of insulin dependent diabetes and a history of asthma.

A July 1992 treatment note reports a history of COPD.

The Veteran underwent a VA examination in January 1993.  The examiner noted a history of asthma.  

In a July 2006 affidavit, the Veteran's brother stated that the Veteran had had asthma since his childhood.  He noted that after his brother returned from service, his asthma seemed to have worsened.

In a statement submitted in August 2006, the Veteran's sister noted that the Veteran did not have diabetes or asthma prior to his joining the Army.

In a June 2008 letter, a VAMC physician noted that the Veteran's asthma developed in the late 1960's and early 1970's and, "per history, seemed to have followed from exposure to herbicides while stationed in Panama from 1966 to 1967."  He noted that prior to his service in Panama, the Veteran did not have asthma.  The Veteran remembered exposure to certain herbicides while in Panama and these herbicides were sprayed a number of times in his vicinity.  The physician noted that there was a link between herbicides and development of asthma.  These herbicides include Glyphosate, 4-D, Chlorophenoxy and Atrazine.  The physician opined that he would "strongly take into consideration" herbicide agents as a possible trigger leading to the Veteran's asthma if such agents were present when he served in Panama.

It is not in dispute that the Veteran now has Type II diabetes mellitus and asthma.  There is some dispute over whether the Veteran has a current diagnosis of peripheral neuropathy.  However, even when affording the Veteran the benefit of the doubt in terms of whether a current peripheral neuropathy exists, when considering the pertinent evidence of record in light of the applicable legal criteria, the Board finds that service connection for asthma with COPD, DM and peripheral neuropathy, to include as secondary to herbicide exposure, is not warranted.

Initially, it is neither alleged nor shown by the record that these disabilities were present in service or manifested in the Veteran's first year post-service.  Furthermore, there is no medical opinion in the record that directly relates the Veteran's asthma, diabetes or peripheral neuropathy to service or to any event therein other than herbicide exposure.  

Regarding his asthma disability, while the Veteran's brother testified that the Veteran had asthma prior to his service; the Veteran himself has not contended that he had asthma prior to his active duty as he specifically noted in a July 2008 letter that he did not "have any difficulties prior to my Army service".  Additionally, the Veteran's sister specifically stated that he did not have asthma prior to service and there is no medical evidence demonstrating that a breathing disability existed prior to service.  

The Board also notes that service treatment records reflect that an X-ray study in connection with the September 1967 separation noted a questionable LLL infiltrate with questionable active disease versus an unresolved old pneumonia.  However, an October 1967 X-ray study showed that no definite active disease was noted and there was no reference in the separation examination report to any reported respiratory symptoms during service.  Moreover, there is no competent evidence suggesting that the Veteran's asthma or COPD is related to the abnormal findings noted on the September 1967 X-ray study.

Additionally, in a May 1971 Medical Report for his employer, the Veteran presented with no complaints regarding asthma or breathing difficulties and there is no medical evidence showing he was diagnosed with a pulmonary disorder until years after service as the April 1973 treatment report with a diagnosis of bronchitis is the first evidence of a pulmonary disorder post-service.  This time lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has not alleged a continuity of symptomatology during the many years since service to otherwise support this claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

While the June 2008 VAMC physician noted that herbicide agents were a possible trigger leading to the Veteran's asthma, he specified that there would only be a connection between the Veteran' service and his asthma if herbicide agents were present when he served in Panama.

Regarding his specific allegations, the Veteran claims that his asthma with COPD, DM and peripheral neuropathy resulted from his exposure to herbicides in service.  In this case, the Board notes that the Veteran's service personnel records fail to show that he ever served in the Republic of Vietnam and the Veteran does not so contend.  Therefore, the Veteran did not serve within the Republic of Vietnam, and the presumption of herbicide exposure does not apply here.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, the Veteran may still demonstrate actual exposure to herbicides, such as Agent Orange.  As noted above, he claims that he was exposed to Agent Orange and other herbicides while stationed in Panama. 

The Veteran has submitted numerous internet articles regarding the use of Agent Orange and herbicides outside of Vietnam.  An article submitted in May 2006 notes that veterans have contended that Agent Orange was sprayed in the Panama Canal Zone from the 1960's to the early 1970's.  Another article submitted in July 2006 states that the United States used Agent Orange in Panama according to, "former military officials and some veterans."

In a January 2008 statement, the Veteran claimed that he was exposed to herbicides while stationed in the Panama Canal Zone at Fort Sherman, Fort Clayton and Fort Amador.

In September 2008, the RO made a formal finding that there was a lack of information with which to research the U.S. Army record to corroborate the Veteran's allegation of exposure to herbicides while in service in Panama.

In March 2911, the RO again made a formal finding that there was a lack of information with which to research the U.S. Army record to corroborate the Veteran's allegation of exposure to herbicides while in service in Panama.

The Veteran provided additional information as he claimed that he was exposed to Agent Orange while stationed in Panama from May 1966 to December 1967 with the 534th Military Police (MP) Company.  

As a result of this information, a request was submitted to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of the Veteran's claimed herbicide exposure to Agent Orange or tactical herbicides while stationed in Panama from May 1966 to December 1967. 

A response from JSRRC notes that the Veteran's personnel file documents that the Veteran served in the Panama Canal Zone from May 24, 1966, to December 11, 1967, as a cook for Battery B, 4th Missile Battalion, 517th Artillery and the 534th MP Co.  JSSRC indicated that they were unable to locate the 1966-1967 unit records submitted by the 534th MP Co but they were able to verify that the 534th MP Co was stationed at Fort Clayton, Panama Canal Zone during the period of 1966 to 1967.  JSSRC determined that there was no documentation of the spraying, testing, transporting, storage, or usage of Agent Orange at Fort Clayton during the period of 1966 to 1967.  In addition, JSRRC also reviewed the Department of Defense (DoD) listing of herbicide spray areas and test sites outside Vietnam and Fort Clayton was not listed.  Thus, it was unable to document that the Veteran was exposed to Agent Orange or other tactical herbicides during the period May 24, 1966, to December 1967 while he was stationed at Fort Clayton in the Panama Canal Zone.  In the Board's opinion, the historical records are of far greater probative value than the Veteran's current recollections of what he believes occurred in service.

As noted above, the Veteran contends that presumptive service connection for his diabetes mellitus, asthma with COPD and peripheral neuropathy is warranted due to exposure to herbicides during his service in Panama.  In that regard, the RO has requested development in line with VA's specific procedures to determine whether a veteran was exposed to herbicides in an area other than Vietnam or along the demilitarized zone (DMZ) in Korea.  See VA's Adjudication Procedure Manual, M21-IMR, Part IV, Subpart ii, 2.C.  As noted above, the January 2012 JSRRC memorandum explicitly found, based on service historical records and a DoD listing of herbicide spray areas and test sites outside Vietnam, that it was unable to document that the Veteran was exposed to Agent Orange or other tactical herbicides during the period May 1966 to May 1967 while he was stationed at Fort Clayton in Panama.  While the Veteran has also contended that he served at Fort Sherman and Fort Amador in the Panama Canal Zone, the Veteran's personnel records indicate that he served in the Panama Canal Zone from May 24, 1966, to December 11, 1967, as a cook for Battery B, 4th Missile Battalion, 517th Artillery and the 534th MP Co and that the 534th MP Co was stationed at Fort Clayton, Panama Canal Zone during the period of 1966 to 1967.

The Veteran has asserted that other veterans with other claims have been compensated for diseases based on exposure to herbicides in Panama and that he believes the scope of the presumptive service connection regulation for exposure to herbicides should be broadened to include those who served in Panama at the time of the Vietnam War.  The Board is bound by the law and regulations as they exist.  Under the applicable criteria, no presumption of exposure exists for service in Panama.

The Board again notes the June 2008 VAMC physician's opinion that the Veteran's asthma developed in the late 1960's and early 1970's and "per history, seemed to have followed from exposure to herbicides while stationed in Panama from 1966 to 1967."  However, the VAMC physician formed his opinion based on an unsubstantiated history given by the Veteran.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the fact that the veteran's history is recorded in medical records does not transform it into a competent medical opinion); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion on when it is based exclusively on the recitations of a claimant that have been previously rejected.)  

Accordingly, the Board must conclude that the preponderance of the evidence is against the Veteran's claims. 




ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for DM to include as due to exposure to herbicides is granted.

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for bronchial asthma with COPD to include as due to exposure to herbicides is granted.

Entitlement to service connection for DM, claimed as due to exposure to herbicides, is denied. 

Entitlement to service connection for bronchial asthma with COPD, claimed as due to exposure to herbicides, is denied. 

Entitlement to service connection for peripheral neuropathy, claimed as due to exposure to herbicides, is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


